 1 MCGREGOR W. SCOTT
   United States Attorney
 2 QUINN HOCHHALTER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-139 WBS
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           [PROPOSED] FINDINGS AND ORDER
14   DAVID DONALD SAVAGE,                               DATE: July 29, 2019
                                                        TIME: 9:00 a.m.
15                               Defendant.             COURT: Hon. William B. Shubb
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on July 29, 2019.

21          2.     By this stipulation, defendant now moves to continue the status conference until

22 September 16, 2019 at 9:00 a.m., and to exclude time between July 29, 2019, and September 16, 2019,

23 under Local Code T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The government has represented that the discovery associated with this case

26          includes investigative reports, photographs, and related documents in electronic form. The

27          discovery has been either produced directly to counsel and/or made available for inspection and

28          copying.


      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1                 b)       Counsel for defendant desires additional time to consult with her client, review

 2          the charges, conduct investigation and research related to the charges, and discuss potential

 3          resolutions with her client and otherwise prepare for trial.

 4                 c)       Counsel for defendant believes that failure to grant the above-requested

 5          continuance would deny him/her the reasonable time necessary for effective preparation, taking

 6          into account the exercise of due diligence.

 7                 d)       The government does not object to the continuance.

 8                 e)       Based on the above-stated findings, the ends of justice served by continuing the

 9          case as requested outweigh the interest of the public and the defendant in a trial within the

10          original date prescribed by the Speedy Trial Act.

11                 f)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

12          et seq., within which trial must commence, the time period of July 29, 2019 to September 16,

13          2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

14          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

15          of the Court’s finding that the ends of justice served by taking such action outweigh the best

16          interest of the public and the defendant in a speedy trial.

17          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

18 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

19 must commence.

20          IT IS SO STIPULATED.

21

22
     Dated: July 23, 2019                                     MCGREGOR W. SCOTT
23                                                            United States Attorney
24
                                                              /s/ QUINN HOCHHALTER
25                                                            QUINN HOCHHALTER
                                                              Assistant United States Attorney
26
27
     Dated: July 23, 2019                                     /s/ Quinn Hochhalter for
28                                                             Hannah Labaree

      STIPULATION REGARDING EXCLUDABLE TIME               2
30    PERIODS UNDER SPEEDY TRIAL ACT
                                                    Hannah Labaree
 1
                                                    Counsel for Defendant
 2                                                  DAVID DONALD SAVAGE

 3

 4
                                        FINDINGS AND ORDER
 5
          IT IS SO FOUND AND ORDERED.
 6
          Dated: July 24, 2019
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
30   PERIODS UNDER SPEEDY TRIAL ACT
